DETAILED ACTION
Applicant’s Response
  	 In applicant's response dated 5/6/22, Claims 1,8 and 15 have been amended.
  	  In light of the amendments and Applicant’s remarks, rejections to the Claims previously set forth are withdrawn including double patenting rejection.
 	 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to address minor informalities.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	
	The application has been amended as follow:
 				IN THE CLAIMS
 	 9. (Currently Amended) The system of claim [[9]]8, wherein the detecting the trigger event based on the attributes of the communication session includes:
determining a total number of messages of the communication session transgresses a
threshold value.
 	10 . (Currently Amended) The system of claim [[9]]8, wherein the avatar comprises a Bitmoji.
 
 	12. (Currently Amended) The system of claim [[9]]8, wherein the presenting the notification that includes the display of the achievement designator includes: 
causing display of the notification that includes the display of the achievement designator among a plurality of achievement designators, a position of the display of the achievement designator among the plurality of achievement designators based on a property of the trigger event.
 	13. (Currently Amended) The system of claim [[9]]8, wherein the graphical element corresponds with a user attribute from the user profile information, and the generating the achievement designator includes: 
retrieving the user attribute that corresponds with the graphical element from the user profile data; and generating the achievement designator based on the graphical element and the user attribute.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEN L DUONG/Primary Examiner, Art Unit 2175